DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 11 April 2022 is acknowledged.
Claim Status
Claims 1-16 are pending in the current application. Claims 10-16 have been withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: Shreve (US 2015/0047500) and Jackson (US 2015/0021265) are closest prior art to Claim 1.

    PNG
    media_image1.png
    430
    553
    media_image1.png
    Greyscale

Shreve discloses a dynamic pressure regulator and a force balance needle that regulate pressure changes due to flow or composition changes in a pressurized flow system, such as, for example, a CO2 based chromatography system (Abstract). Shreve discloses a needle-valve-type back pressure regulator comprising a valve seat having an axial passageway therethrough (Figure 6, [0055]-[0056], dynamic pressure regulator 57, bore 84 (axial passageway) of valve seat 82). 
Shreve discloses a needle comprising a tip and a shaft, the needle positioned parallel to the axial passageway of the valve seat and having a range of motion in a direction parallel to the axial passageway, such that at one extreme of the range of motion the tip is seated within the axial passageway (Figure 6, [0056], needle 86 can be used to restrict the flow through the bore 84 of the seat to increase the pressure of the system 10 and can selectively close the valve by fully engaging the seat 82 to interrupt the flow between the inlet 78 and outlet 80).
Shreve discloses a channel positioned adjacent to the valve seat through which at least a portion of the needle moves along its range of motion (Figure 6, [0056], flow of solvent between inlet 78 and outlet 80 surrounds needle 86 (channel), flows through valve seat 82 and bore 84).
Shreve discloses a headspace constituting a void defined by the unoccupied portions of the axial passageway and the channel and a mobile phase inlet within the headspace (Figure 6, [0056], flow of solvent between inlet 78 and outlet 80).
However, Shreve is silent to a make-up flow inlet within the headspace, wherein the mobile phase inlet and the make-up flow inlet are located at two different and distinct positions within the headspace.
Jackson discloses a method including passing a mobile phase fluid flow comprising liquefied CO2 through a separation column; then introducing makeup fluid flow into the mobile phase fluid flow to form a mixed fluid flow; and then splitting the mixed fluid flow (Abstract). Jackson discloses that pre-split makeup fluid flow can help to allow a back pressure regulator to operate in a stable manner while splitting flow from the system (e.g., so that a portion of the flow can be sent to a destructive detector such as a mass spectrometer) ([0004]).
Jackson is also silent to a make-up flow inlet within the headspace, wherein the mobile phase inlet and the make-up flow inlet are located at two different and distinct positions within the headspace. While it would be obvious to introduce a make-up fluid flow upstream of a back pressure regulator in order to allow a back pressure regulator to operate in a stable manner, the teachings of Jackson would lead one of ordinary skill to place the make-up flow inlet upstream of a splitter, and would lead one of ordinary skill to mix the mobile phase and make-up fluid before the mixture arrives at the inlet of the back pressure regulator.
Finally, regardless of intended use of a second inlet into a back pressure regulator, the prior art does not contemplate a back pressure regulator having two ports at two different and distinct positions within the headspace. Furthermore, the limitation of “two different and distinct positions within the headspace” would preclude the application of In re Harza directed to mere duplication of parts (MPEP § 2144.04(VI)(B)).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Withdrawn Claims
Since Claim 1 is allowable, Applicant may wish to rejoin and link withdrawn independent Claims 10 and 16 to Claim 1. In this case, the Examiner suggests amending line 1 of Claim 1 to state “A method of operating [[a]] the back pressure regulator having a needle-and-seat valve of claim 1,”. The Examiner further suggests amending Claim 16, line 4, to [[a]] the back pressure regulator of claim 1 located downstream…”.
Withdrawn Claims 10-16 are free from rejections under 35 USC 101, 112(a), and 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777